DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply filed August 10, 2022 has been entered.  Claim 45 has been canceled. 
Claims 1, 12, 14, 17, 19, 24, 25, 47, 49-56, 59-60 and 102 remain pending, with Claims 56, 59-60 and 102 withdrawn from consideration as directed to a non-elected invention.

Drawings
In light of amendment to ¶18 of the specification, the previous objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) has been withdrawn. 

Specification
In light of Applicant comments, further review, and amendment to ¶50 of the specification, the previous objections to the specification because of informalities has been withdrawn.  

Claim Objections – Withdrawn and New
In light of the cancellation of Claim 45 and amendments to Claims 1, 12, 14, 17, 19, 24, 25, 45, 47 and 49-55, the previous objection to those claims because of informalities have been withdrawn.

Claim is objected to because of the following informality:  
amended Claim 14 recites “the nucleic acid molecule encoding the peptides from the engineered target cell” (emphasis added), which is inconsistent with Claim 1 and so should recite --the nucleic acid molecule encoding the peptide(s) from the engineered target cells-- for consistency with part (c) of Claim 1.  
Appropriate explanation and/or correction is required.

Claim Interpretation
Claim 1 is directed to a method comprising part (a), which recites “contacting a population of engineered target cells, with a T cell, a TCR, or a TCR-like molecule” (emphasis added).  Thus the broadest reasonable interpretation of Claim 1 includes embodiments of the method comprising the “contacting” with one or more T cell, one or more TCR, and/or one or more TCR-like molecule.  This interpretation does not limit the conjunction “or” to the alternative only, which is consistent with the use of “comprising” as the transitional phrase in Claim 1.  
This interpretation is also consistent with the instant application as filed (see e.g. pg 9, ¶30), which does not require contacting ”with a T cell, a TCR, or a TCR-like molecule” in the alternative only.  

As previously explained, Claim 17 is interpreted in light of knowledge in the art regarding Immune Checkpoint Blockade (ICB) therapy, which includes the teachings of Hargadon et al. (“Immune checkpoint blockade therapy for cancer: An overview of FDA-approved immune checkpoint inhibitors.”  Int Immunopharmacol. 2018 Sep;62:29-39. doi: 10.1016/j.intimp.2018.06.001. Epub 2018 Jul 2. PMID: 29990692). 

Claim Rejections - 35 USC § 112 - Withdrawn
In light of the cancellation of Claim 45 and amendments to the claims, the previous two rejections of Claims 1, 12, 14, 17, 19, 24, 25, 45, 47 and 49-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.  
In light of amendment to the claim, the previous separate rejection of Claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 102 - Withdrawn
In light of amendments to Claim 1, the previous rejection of Claims 1, 12, 14, 47, 49 and 51-52 under 35 U.S.C. 102(a)(1) as being anticipated by Deml (US 7.659,058 B2, published 9 February 2010) has been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained/New
In light of its cancellation, the previous rejection of Claim 45 under 35 U.S.C. 103 as being unpatentable over Deml in view of Humphreys et al. (US 2010/0291145 A1, published 18 November 2010; cited in IDS filed 29 December 2021) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, 14, 17, 19, 47 and 49-55 are rejected under 35 U.S.C. 103 as being unpatentable over Deml (US 7.659,058 B2, published 9 February 2010) in view of Humphreys et al. (US 2010/0291145 A1, published 18 November 2010; cited in IDS filed 29 December 2021), both as previously cited.
This rejection has been previously presented with respect to Claims 17, 19, 45, 50 and 53-55.  The inclusion of Claims 1, 12, 14, 47, 49 and 51-52 is necessitated by amendments to Claim 1.  
As an initial matter, both Deml and Humphreys et al. are directed to methods of screening and identifying T-cell epitopes as a common field of endeavor.  
Regarding Claim 1, Deml teaches a “method for the detection of epitope-specific T-cells and target epitopes of reactive T-cells” (see e.g. Abstract and col. 1, lines 9-11) comprising:  
(a) contacting a population of engineered target cells, with a T cell (see e.g. col. 1, lines 18-20:  
“the present invention relates to antigen-presenting cells [APCs] which are transduced with the vectors according to the invention”, emphasis added and where the transduced APCs are “engineered target cells”, and 
(see e.g. col. 67, lines 18-32:  "b) transducing the APC-containing body fluid with a gene transfer vector comprising (i) a first promoter which is specifically inducible in antigen presenting cells by epitope-specific contact with said CD4+ T-cell, (ii) a nucleic acid encoding a marker gene functionally linked to said first promoter, (iii) a second promoter which is constitutive in antigen presenting cells and (iv) a nucleic acid encoding the selected CD4+ T-cell epitope which is functionally linked to said second promoter, [ ],
c) incubating the body fluid containing the transduced APC with the body fluid containing the CD4+ T-cell”, emphasis added and where "APC” refers to “antigen presenting cell”; and 
{b) performing an assay to determine whether the T cell binds to any of the cells in the population of engineered target cells (see e.g. col. 67, lines 33-36:  
"d) detecting marker-expressing APC, wherein the presence of a marker-expressing APC indicates the presence of said T-cell specific for said selected epitope”; and 
wherein the population of engineered target cells comprise a library of peptide-encoding recombinant nucleic acid molecules, wherein the peptides encoded by the recombinant nucleic acid molecules are expressed in the engineered target cells and displayed on MHC molecules on the surface of the engineered target cells (see col. 3, lines 45-53:  
“polynucleotides encoding polypeptides which contain potential target epitopes, or reactive T-cells can be introduced into APC by means of transduction of different recombinant transfer systems (plasmids, non-viral or viral vectors) and the polypeptides can be expressed in the APC. These are then processed in the cytoplasm of the APC, loaded on MHC proteins of the classes I and II and presented together with them on the surface of the APC”), and 
wherein the recombinant nucleic acid molecules comprise:  (i) a nucleotide sequence that encodes an ER signal sequence. and (ii) a nucleotide sequence that encodes a peptide in frame with the nucleotide sequence that encodes the ER signal sequence, and wherein the recombinant nucleic acid molecules encode a fusion protein comprising the peptide and the ER signal sequence (see e.g. Fig. 1 and col. 6, lines 22-30:  
“the arrangement of the promoters and the functionally linked nucleic acids in the vector according to the invention. (P2) denotes a promoter being constitutively active in APC, (PP) denotes any polypeptide, (P1) denotes a promoter being inducible in APC by the epitope-specific contact with a T-cell, (M) denotes a marker, (L) denotes a signal peptide”, and 
col. 14, lines 62-64:  “functional features are for example signal peptides for the polypeptide targeting into the endoplasmic reticulum (ER)”, with emphasis added; and Deml’s step “b)” as quoted above); and 
wherein if the T cell, TCR, or TCR-like molecule binds to an engineered target cell, the peptide comprises an epitope of the T cell, TCR, or TCR-like molecule (see e.g. 
Deml’s step “b)” part (i), esp. “promoter which is specifically inducible in antigen presenting cells by epitope-specific contact with said CD4+ T-cell”, emphasis added, and step “d)”, both as quoted above); and
(c) determining the sequence of nucleic acid molecules encoding the peptide(s) from the engineered target cells that are bound by the T cell, TCR or TCR-like molecule, thereby identifying an epitope of the T cell, TCR, or TCR-like molecule (see e.g. col. 20, lines 26-31:  
“[t]he molecular biological and immunological methods which are used in the search for epitopes, e.g. the performance of [ ] the PCR as well as sequencing of nucleic acid are state of the art”, and 
col. 20, lines 48-56:  “the lysate of the selected and individualised marker-positive APC can be used as a template for the PCR-reaction, too. By using specific primers outside of the polynucleotides which are under the control of the constitutive promoter (P2) in the flanking regions on the non-viral and viral vectors according to the invention, the unknown cDNAs being under the control of the constitutive promoter may be amplified, characterised by sequencing and potentially identified by the comparison with sequences of a database”, and col. 21, lines 16-39, and col. 42, Example 7, lines 25-51).
Deml does not teach the limitation of “the recombinant nucleic acid molecules are in single-copy competent viral vector” in part (b) of Claim 1.  But Deml does describe methods comprising expression plasmids that are stably integrated into the genome of transfected insect cells (see cols. 42-44, Example 8).  
Humphreys et al. teach use of nucleic acid molecules present in a single-copy competent viral vector.  See paragraphs 47 and 48 which disclose the use of AAV and retroviral vectors for expressing nucleic acids of interest.  For example,  ¶0047 states  "Adeno-associated virus (AAV) [ ] are single-stranded DNA, nonautonomous parvoviruses able to integrate into the genome of nondividing cells of a very broad host range [ ] Wild-type virus will infect a host cell, integrate and remain latent").
Regarding Claim 12, Deml teaches (a) separating engineered target cells that bind to the T cells from those that don't bind the T cells (see “selected and individualized marker-positive APC” as quoted above from Deml).  
Regarding Claim 14, Deml teaches isolating and/or amplifying the nucleic acid molecule encoding the peptide from the engineered target cell (see “the lysate of the selected and individualised marker-positive APC can be used as a template for the PCR-reaction, too. By using specific primers outside of the polynucleotides which are under the control of the constitutive promoter (P2) in the flanking regions on the non-viral and viral vectors according to the invention, the unknown cDNAs being under the control of the constitutive promoter may be amplified, characterised by sequencing” as quoted above from Deml).  
Regarding Claims 47 and 49, Deml teaches the engineered target cell is a human cell (see e.g. col. 17, lines 8-11:  “[t]he methods according to the invention apply to all vertebrates which have T cells, in particular to humans” and col. 37, line 39, to col. 40, line 58, Example 5, with isolation and use of T cells and APCs purified from human serum).  
Regarding Claims 51 and 52, Deml teaches the engineered target cell expresses MHC I and/or MHC II (see e.g. col. 3, lines 30-53, esp. lines 50-53).  
Regarding Claims 1, 12, 14, 47, 49 and 51-52, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Deml to substitute their gene transfer vector (for transducing APCs) with an AAV or retroviral vector as taught by Humphreys et al. with the reasonable expectation of successfully improving, and expanding, the method of Deml to have APCs with an integrated (single copy) vector for expressing an epitope for T cell activation without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple substitution of known analogous elements (of Humphreys et al.) for others (of Deml) to obtain predictable results; and simple use of known techniques (of Humphreys et al.) to expand and improve the similar method (of Deml) in the same way.  

Additionally, Deml does not teach the limitations of Claims 17, 19, 50 and 53-55.  
Regarding Claim 17, Humphreys et al. teach use of T cells derived from a human patient treated with Immune Checkpoint Blockade (ICB) therapy (see pg 46, ¶0180:  "[t]he CTL response against melanoma antigens is an important component of the therapeutic antitumor response, and the reactivity of these CTLs can be augmented through interference with immunoregulatory mechanisms. The synergism in the effects of CTLA-4 blockade and depletion of CD25+ T cells indicates that CD25+ T cells and CTLA-4 signaling represent two alternative pathways for suppression of autoreactive T cell immunity. Simultaneous intervention with both regulatory mechanisms is, therefore, a promising concept for the induction of therapeutic antitumor immunity", emphasis added, and where CTLA-4 inhibition is ICB therapy).
Regarding Claim 19, Humphreys et al. teach T cells that are Chimeric Antigen Receptor T Cells (see pg 10, ¶0075:  "Assays with alternative readouts include [ ] the use of native T cells from animals which are [ ] transgenic for a T cell receptor or another biologically relevant molecule").
Regarding Claims 50 and 53-55, Humphreys et al. teach use of target cells that are human T2 cells, including Tap1-deficient and Tap2-deficient cells (see pg 49, ¶0182:  "enhancement of lysis when autologous tumor or major histocompatibility complex class I ‘empty’ T2 cells were pulsed with either peptide.  To address whether the deficiency in autologous tumor recognition might be related to a deficiency in Ag presentation, screening for the presence of TAP1 and TAP2 transcripts [ ] Both TAP1 and TAP2 expression levels in the autologous tumor were minimal", and ¶0186:  "[t]hese peptide constructs facilitated epitope presentation when loaded into the cytosol of TAP-deficient T2 cells", emphasis added), where pgs 26-27, bridging ¶, last sentence, describes “cells deficient in one or more components of the cellular antigen presentation machinery, such as Tap1 and/or Tap2.”
Regarding Claim 17, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Deml and Humphreys et al. (as explained above) to substitute the T cells (for combining with APCs) with T cells from a human patient treated with Immune Checkpoint Blockade (ICB) therapy as taught by Humphreys et al. with the reasonable expectation of successfully adapting, and so expanding, the method of Deml to include identification of epitopes that activate such T cells without surprising or unexpected results.  
Regarding Claim 19, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Deml and Humphreys et al. (as explained above) to substitute the T cells (for combining with APCs) with CAR T cells as taught by Humphreys et al. with the reasonable expectation of successfully adapting, and so expanding, the method of Deml to include identification of epitopes that activate CAR T cells without surprising or unexpected results.  
Regarding Claims 50 and 53-55, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Deml and Humphreys et al. (as explained above) to use, as the APCs, TAP-deficient T2 cells as taught by Humphreys et al. as facilitating epitope presentation, with the reasonable expectation of successfully improving epitope presentation in the method of Deml without surprising or unexpected results.  
Additional rationales for the modifications with respect to each of the above claims are provided by the skilled person’s recognition of the change as simple substitution of known analogous elements (of Humphreys et al.) for others (of Deml) to obtain predictable results; and simple use of known techniques (of Humphreys et al.) to expand and improve the similar method (of Deml) in the same way.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Deml and Humphreys et al. as applied to Claims 1, 12, 14, 17, 19, 47 and 49-55 above in view of Slansky et al. ("Enhanced antigen-specific antitumor immunity with altered peptide ligands that stabilize the MHC-peptide-TCR complex.” Immunity 13.4 (2000); cited in IDS filed 29 December 2021) as previously cited.
As an initial matter, both Deml and Slansky et al. are directed to methods of assessing interactions between T-cells and their antigens/epitopes as a common field of endeavor.  
The teaching of Deml have been described above.  Deml further teaches use of viral nucleic acids to express peptides/epitopes (see e.g. col. 12, line 50, to col 13, line 48,) and state that “the polypeptides can be derived from important viruses which are pathogenic for animals” (see col. 13, lines 30-31).  
Deml does not teach use of an MMTV gp70 ER targeting sequence. 
Slansky et al. teach a T cell epitope screening method with determining whether TCR-like molecules are activated by a peptide construct comprising a T cell epitope and an ER signal sequence, wherein the ER signal sequence is an MMTV gp70 ER targeting sequence (see e.g. pgs 529-530, bridging ¶:  ''[w]e focused on a nonmutated H-2Ld Immunity restricted peptide antigen derived from gp70 amino acids 423-431, referred to as AH1 (SPSYVYHQF), which is the dominant target for the CDS T cell responses against the CT26 colorectal tumor", and pg 530, right col., last ¶:  ''we studied TCR binding to the natural H-2Ld-AH1 complex"). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Deml and Humphreys et al. (as explained above) to express peptide antigens of MMTV gp70, as suggested by Deml and taught by Slansky et al., using MMTV nucleic acids coupled to the cognate MMTV ER signal to facilitate protein trafficking and expression, with the reasonable expectation of successfully expanding the method of Deml to include more viral polypeptides (Deml suggests) without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple substitution of known analogous elements (of Slansky et al.) for others (of Deml) to obtain predictable results; and simple use of known techniques (of Slansky et al.) to expand and improve the similar method (of Deml) in the same way.  

Response to Applicant Arguments
Applicant’s arguments in the 8/10 Reply (see pgs 9-15) have been fully considered with the totality of the record.  The arguments are not persuasive. 
Applicant first summarizes the argument with the following (see pg 9, penultimate ¶):  

    PNG
    media_image1.png
    120
    468
    media_image1.png
    Greyscale

The basis of the argument is understood as “the prior art teach[ing] away from performing methods as claimed using a single-copy competent viral vector”.  
Applicant then continues with reference to Unenaka et al. as describing “a need for simpler and more sensitive method for identifying antigens recognized by CTLs” (see pg 10, 1st ¶).  This is not persuasive because their recognition of “a need” does not teach away from the methods of Deml and Humphreys et al., either individually or taken together.  Stated differently, Unenaka et al. recognizing a need beyond their own disclosure does not constitute a teaching away from alternatives to their disclosure because such their recognition does not criticize, discredit, or otherwise discourage the claimed method.  
Applicant further references Dornmair et al. as describing “numerous problems with prior methods” and argues the following (see pg 10, 3rd ¶): 

    PNG
    media_image2.png
    203
    475
    media_image2.png
    Greyscale

But a review of Dornmair et al. at page 16 (middle) finds the following description:

    PNG
    media_image3.png
    639
    829
    media_image3.png
    Greyscale

The first paragraph above describes “a preferred embodiment” of Dornmair et al. as comprising repeated rounds of screening.  So contrary to Applicant’s argument, Dornmair et al. do not teach multiple rounds of screening as a “specific problem in the art”.  Because rather than teaching away from using multiple rounds of screening, Dornmair et al. teach repeats of “ten more times” and that “[a] higher number of repeats of steps (a) to (c) is also envisaged” as among their preferred embodiment.  
And also contrary to Applicant’s argument, the second paragraph above does not describe multiple rounds of screening as a problem.  Instead, Dornmair et al. espressly state that by repetition, “the correct target antigen may be identified”.  
Applicant further quotes Dornmair et al. at their pages 2-3 to argue that low affinity binding between peptides on the surface of APCs and T-cells teach away from the claimed invention.  But a review of the passages quoted by Applicant shows that they relate to specific methodologies that are distinct from the instantly claimed methods and/or distinct from the teachings of the cited prior art.  Applicant’s first quotation from Dornmair et al. at page 2 (middle; see pgs 10-11 of the 8/10 Reply) left out their description of “straightforward biochemical techniques such as is immunoprecipitation or affinity chromatography cannot be used, because the affinities of TCRs to MHC/peptide complexes are several orders of magnitude too low” (emphasis added).  The instantly claimed methods are not straightforward “immunoprecipitation or affinity chromatography“.  
Applicant’s second quotation from Dornmair et al. at pages 2-3 (see pg 11, middle, of the 8/10 Reply) relates to use of “randomized synthetic peptide libraries” where the “approaches are limited to some TCRs which show an appropriate balance between specificity and poly-specificity”.  The instantly claimed methods, however, are not limited to use of “randomized synthetic peptide libraries” nor methodology based on a “balance between specificity and poly-specificity”.  Instead, they encompass the activation of T-cells as taught by the art (and discussed further below).  
Applicant’s third quotation from Dornmair et al. at page 3 (see pgs 11-12 of the 8/10 Reply) relates to the use of insect cells, which are distinct from the APCs of the cited prior art.  
Next, Applicant quotes from Dornmair et al. at their page 14 to continue alleging that low affinity binding between peptides on the surface of APCs and T-cells teach away from the claimed invention (see pg 12 of the 8/10 Reply).  This argument is not persuasive because the first quoted passage relates to “chemically synthesized peptide libraries”, and the second quoted passage relates to phage panning techniques, each of which is distinct from the instantly claimed method.  
Additionally, Applicant’s focus on Dornmair et al. as teaching away from the claimed method is in contrast to their teaching that their “invention makes use of an extremely sensitive bioassay: the activation of a cell, such as a T hybridoma cell, that just needs to be loosely attached to its antigen-presenting cell, is measured. The tremendous sensitivity of this assay compensates for the low binding affinity of the T cell receptor to its MHC/peptide complex” (emphasis added; see pg 14, last line, to pg 15, line 3, of Dornmair et al.).  This bioassay based on cell activation is analogous to that of Deml, who teach their vectors as providing two characteristics to transduced APCs (see col. 16):  

    PNG
    media_image4.png
    559
    717
    media_image4.png
    Greyscale

The activation of a transduced, epitope-presenting APC after recognition by a T-cell is directly analogous to Dornmair et al.’s activation of a T-cell after recognition of a cognate APC.  Additionally, Deml teaches that because his method “is not based, like in the case of all previous methods, on the measurement of reactions of the T-cell resulting from a recognition of the epitope on the APC. Thus, the sensitivity of the assay system is considerably increased” (emphasis added; see col. 22, lines 43-67).  
And because Dornmair et al. teach that ‘loose’ recognition of an APC by a T-cell is sufficient for activation of the latter, and Deml teaches analogous activation of an APC based on that recognition with “considerably increased” sensitivity over measurements of T-cell reactions, Applicant’s arguments that “[u]sing single-copy vectors would be expected to exacerbate the problem of detecting binding” (see pgs 12-13, bridging ¶) is not supported by the evidence of record.  Moreover, Applicant’s argument does not include consideration of the use of constitutive promoters as taught by Deml (see e.g. col. 16, lines 50-56 as quoted above, and Figs 1-5), which would be expected to continuously express target polypeptides in support of the “considerably increased” sensitivity of Deml’s method.  
Applicant further argues that “Dornmair specifically stresses having multiple copies of the library nucleic acids in each cell” (see pgs 13-14 of the 8/10 Reply) based on page 20, last full ¶, to page 21, 1st full ¶).  This argument is not persuasive because those passages describe “another preferred embodiment” of Dornmair et al., where "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) and MPEP §§ 2141.02 IV and 2123.  
Applicant also argues that “it is telling that Dornmair [ ] did not use single-copy competent vectors, despite the existence and properties of such vectors being well known for many years prior” (see pg 14, last ¶ of the 8/10 Reply).  This argument is not persuasive because the applicable standard is not what Dornmair et al. would have done.  Instead, the legal standard is what would have been obvious to an artisan having ordinary skill in the art at the time of the invention.  
Additionally, Applicant argues that “[t]he discovery by the present inventors that [a method using only single copies of library vectors per cell] could be achieved was unexpected” (see pg 15, 1st ¶ of the 8/10 Reply).  This argument is not persuasive because it is an allegation unsupported by evidence showing unexpected results (see MPEP 716.02(a)).  
Last, and regarding the separate rejection of Claim 24, Applicant relies upon the arguments addressed above (see pg 15 of the 8/10 Reply).  The arguments are not persuasive for the reasons provided.  

Allowable Subject Matter
A search of relevant databases found no applicable prior art against the elected species of SEQ ID NO:5.  The search has not been extended to non-elected species because there is no allowable generic claim (37 CFR 1.141).

Conclusion
As previously noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rutledge et al. (“Adeno-associated virus vector integration junctions.” J Virol. 1997 Nov;71(11):8429-36. doi: 10.1128/JVI.71.11.8429-8436.1997. PMID: 9343199; PMCID: PMC192305) teach “AAV vectors integrated as single-copy proviruses at random chromosomal locations” (see e.g. Abstract).  They further teach “[a] major advantage of AAV vectors is their ability to stably transduce cells by integration” (see pg 8429, left col., 1st ¶).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635